

116 HR 3751 IH: No Student Loan Interest Act
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3751IN THE HOUSE OF REPRESENTATIVESJuly 15, 2019Mr. Swalwell of California (for himself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide for the relief of interest on certain Federal
			 student loans.
	
 1.Short titleThis Act may be cited as the No Student Loan Interest Act. 2.Zero-interest rates for borrowers of Federal student loans (a)Interest rate for part B loansSection 427A of the Higher Education Act of 1965 (20 U.S.C. 1077a) is amended to read as follows:
				
 427A.Applicable interest ratesNotwithstanding any other provision of law, beginning on the date of the enactment of the No Student Loan Interest Act, the Secretary shall annually cancel or repay the interest on each loan made or insured under this part..
 (b)Interest rate for part D loansSection 455(b) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)) is amended to read as follows:
				
					(b)Interest rates
 (1)In generalNotwithstanding any other provision of law, loans made to borrowers under this part shall have an applicable rate of interest equal to zero.
 (2)RateThe applicable rate of interest described in paragraph (1) shall be fixed for the period of the loan.
 (3)Rule for loans disbursed before date of enactmentIn the case of a loan made under this part for which the first disbursement was made before the date of the enactment of the No Student Loan Interest Act, the Secretary shall—
 (A)cancel all interest due on such a loan; and (B)adjust the interest rate of such loan in accordance with paragraph (1)..
			